


AMENDMENT NO. 5 TO
CREDIT AGREEMENT

     AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of May 1, 2012 (this
“Agreement”), among PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the
“Company”), TO-RICOS, LTD., a Bermuda company, TO-RICOS DISTRIBUTION, LTD., a
Bermuda company (collectively, the “Borrowers”), the various Subsidiaries (such
capitalized term and all other capitalized terms not defined herein shall have
the meanings provided for in Article I) of the Company parties hereto, the
various financial institutions parties hereto (collectively, the “Lenders”), and
COBANK, ACB, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

W I T N E S S E T H:

     WHEREAS, the Borrowers, the Lenders and the Administrative Agent are
parties to the Credit Agreement, dated as of December 28, 2009, as amended (the
“Existing Credit Agreement”), and the other Loan Documents;

     WHEREAS, the Borrowers have requested that, as of the Effective Date, the
Existing Credit Agreement be amended as herein provided; and

     WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;

     NOW, THEREFORE, in consideration of the agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

     SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:

     “Administrative Agent” is defined in the preamble.

     “Agreement” is defined in the preamble.

     “Amended Credit Agreement” means the Existing Credit Agreement as amended
by this Agreement as of the Effective Date.

     “Borrowers” is defined in the preamble.

     “Company” is defined in the preamble.

     “Effective Date” is defined in Section 5.1.

     “Existing Credit Agreement” is defined in the first recital.

     “Lenders” is defined in the preamble.

     SECTION 1.2. Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Credit Agreement.

--------------------------------------------------------------------------------




ARTICLE II
AMENDMENTS

     Effective on (and subject to the occurrence of) the Effective Date, the
Existing Credit Agreement is amended as follows:

     SECTION 2.1. Amendments to Section 1.01. (1) The following new defined
terms are added in the appropriate alphabetical order to Section 1.01 of the
Existing Credit Agreement:

          (i) “Amendment No. 5 Effective Date” means the “Effective Date” as
defined in Amendment No. 4 to Credit Agreement.

          (ii) “Amendment No. 5 to Credit Agreement” means Amendment No. 5 to
Credit Agreement, dated as of May 1, 2012, among the parties thereto.

     SECTION 2.2. Amendments to Section 2.13(a) Section 2.13(a) of the Existing
Credit Agreement is amended as follows:

     “(a) The Borrowers agree to pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at a per annum rate of .50%
on the average daily amount of the Available Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Lenders’ Revolving Commitments terminate (it being agreed
that, with respect to any Lender that is also the Swingline Lender, the
Aggregate Revolving Exposure of such Lender (but not any other Lender) shall
include the aggregate principal amount of Swingline Loans). Commitment fees
accrued through and including the last day of each calendar quarter shall be
payable on the 15th day of each April, July, October and January of each year
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.”

ARTICLE III
REPRESENTATIONS AND WARRANTIES

     In order to induce the Lenders to make the amendments provided for in
Article II, each Borrower hereby (a) represents and warrants that (i) each of
the representations and warranties of the Loan Parties contained in the Existing
Credit Agreement and in the other Loan Documents is true and correct in all
material respects on and as of the date hereof, except that such representations
and warranties (A) that relate solely to an earlier date shall be true and
correct in all material respects as of such earlier date and (B) shall be true
and correct in all respects to the extent they are qualified by a materiality
standard and (ii) no Default or Event of Default has occurred and is continuing;
and (b) agrees that the incorrectness in any respect of any representation and
warranty contained in the preceding clause (a) shall constitute an immediate
Event of Default. Without limiting the foregoing, each Borrower hereby (x)
ratifies and confirms all of the terms, covenants and conditions set forth in
the Loan Documents and hereby agrees that it remains unconditionally liable to
the Administrative Agent and the Lenders in accordance with the respective
terms, covenants and conditions set forth in the Loan Documents, and all the
Collateral thereto in favor of the Administrative Agent (for the benefit of the
Lender Parties) continues unimpaired and in full force and effect, and (y)
waives all defenses, claims, counterclaims, rights of recoupment or set-off
against any of its Obligations.

ARTICLE IV
ACKNOWLEDGMENT OF SUBSIDIARIES

     By executing this Agreement, each Subsidiary of the Company that is a party
hereto hereby confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Effective Date each
reference therein to the Credit Agreement shall refer to the Existing Credit
Agreement after giving effect to this Agreement. Without limiting the foregoing,
each such Subsidiary waives all defenses, claims, counterclaims, rights of
recoupment or set-off with respect to any of such Subsidiary’s Obligations.

--------------------------------------------------------------------------------



ARTICLE V
CONDITIONS TO EFFECTIVENESS; EXPIRATION

     SECTION 5.1. Effective Date. This Agreement shall become effective as of
May 1, 2012 (the “Effective Date”) when the conditions set forth in this Section
have been satisfied.

     SECTION 5.1.1 Execution of Agreement. The Administrative Agent shall have
received counterparts of this Agreement duly executed and delivered on behalf of
the Borrowers, each of the Subsidiaries of the Company parties to the Existing
Credit Agreement and the Required Lenders.

     SECTION 5.1.2 Representations and Warranties. The representations and
warranties made by the Borrowers pursuant to Article III as of the Effective
Date shall be true and correct.

     SECTION 5.2. Expiration. If the Effective Date has not occurred on or prior
to 10:00 a.m. (New York, New York time) on May 18, 2012, the agreements of the
parties contained in this Agreement shall terminate immediately on such date and
without further action.

ARTICLE VI
MISCELLANEOUS

     SECTION 6.1. Cross-References. References in this Agreement to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Agreement.

     SECTION 6.2. Loan Document Pursuant to Amended Credit Agreement. This
Agreement is a Loan Document executed pursuant to the Amended Credit Agreement.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions contained in the Existing Credit Agreement and
each other Loan Document shall remain unamended or otherwise unmodified and in
full force and effect.

     SECTION 6.3. Limitation of Amendments. The amendments set forth in Article
II shall be limited precisely as provided for herein and shall not be deemed to
be a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Credit Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of any Borrower or any other Loan Party which would require the consent of
any of the Lenders under the Existing Credit Agreement or any other Loan
Document.

     SECTION 6.4. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

     SECTION 6.5. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

     SECTION 6.6. Further Assurances. The Borrowers shall execute and deliver,
and shall cause each other Loan Party to execute and deliver, from time to time
in favor of the Administrative Agent and the Lenders, such documents,
agreements, certificates and other instruments as shall be necessary or
advisable to effect the purposes of this Agreement.

     SECTION 6.7. Costs and Expenses. The Borrowers agree to pay all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of legal counsel for the Administrative Agent, that are incurred
in connection with the execution and delivery of this Agreement and the other
agreements and documents entered into in connection herewith.

     SECTION 6.8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

     SECTION 6.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

     SECTION 6.10. Entire Agreement. This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

BORROWERS:   PILGRIM’S PRIDE CORPORATION   By  /s/ Fabio Sandri Name: Fabio
Sandri Title: CFO   TO-RICOS, LTD.   By /s/ Fabio Sandri Name: Fabio Sandri
Title: CFO   TO-RICOS DISTRIBUTION, LTD.   By /s/ Fabio Sandri Name: Fabio
Sandri Title: CFO   OTHER LOAN PARTIES:   PILGRIM’S PRIDE CORPORATION OF WEST
VIRGINIA, INC.   By /s/ Fabio Sandri Name: Fabio Sandri Title: CFO  
ADMINISTRATIVE AGENT:   COBANK, ACB, as Administrative Agent   By /s/ James
Matzat Name: James Matzat Title: Vice President


--------------------------------------------------------------------------------




LENDERS:   COBANK, ACB, as Lender and as Swingline Lender   By  /s/ James Matzat
Name: James Matzat Title: Vice President   COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH, as Lender   By
/s/ Michelene Donegan Name: Michelene Donegan Title: Executive Director   By /s/
Brett Delfino Name: Brett Delfino Title: Executive Director   BANK OF MONTREAL,
as Lender   By /s/ Philip Langheim Name: Philip Langheim Title: Managing
Director   BARCLAYS BANK PLC, as Lender   By /s/ Ronnie Glenn Name: Ronnie Glenn
Title: Vice President     MORGAN STANLEY SENIOR FUNDING, INC., as Lender   By
/s/ Chris Winthrop Title: Vice President Name: Chris Winthrop


--------------------------------------------------------------------------------




AGRILAND, FARM CREDIT SERVICES ACA, as Lender     By  /s/ Jake Aragon Name: Jake
Aragon Title: LCO   ING CAPITAL LLC, as Lender   By /s/ Daniel W. Lamprecht
Name: Daniel W. Lamprecht Title: Managing Director   THE UNITED STATES LIFE
INSURANCE COMPANY IN THE CITY OF NEW YORK, as Lender   WESTERN NATIONAL LIFE
INSURANCE COMPANY, as Lender   THE VARIABLE ANNUITY LIFE INSURANCE COMPANY, as
Lender   AMERICAN GENERAL LIFE INSURANCE COMPANY, as Lender By: AIG Asset
Management (U.S.), LLC, as investment adviser   By /s/ William H. Hasson Name:
William H. Hasson Title: Managing Director   MERIT LIFE INSURANCE COMPANY, as
Lender   By /s/ Robert A. Cole Name: Robert A. Cole Title: President  
METROPOLITAN LIFE INSURANCE COMPANY, as Lender   By /s/ Barry L. Bogseth Name:
Barry L. Bogseth Title: Director


--------------------------------------------------------------------------------




JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), as successor by merger to John
Hancock Life Insurance Company and to John Hancock Variable Life Insurance
Company, as Lender   By  /s/ Dwayne Bertrand Name: Dwayne Bertrand Title:
Managing Director   JOHN HANCOCK LIFE & HEALTH INSURANCE COMPANY, as Lender   By
/s/ Dwayne Bertrand Name: Dwayne Bertrand Title: Managing Director  
TRANSAMERICA LIFE INSURANCE COMPANY, as Lender   By /s/ Stephen Noonan Name:
Stephen Noonan Title: Vice President   U.S. BANK NATIONAL ASSOCIATION, as Lender
  By /s/ Harry J. Brown Name: Harry J. Brown Title: Vice President   BANK OF THE
WEST, as Lender   By /s/ Michael D. Hogg Name: Michael D. Hogg Title: Vice
President   BANK OF AMERICA, N.A., as Lender   By /s/ Kory Clark Name: Kory
Clark Title: SVP


--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as Lender   By  /s/ Paula Czach Name: Paula Czach
Title: Managing Director - Execution Head   SOCIÉTÉ GENERALE, as Lender   By 
/s/ Sebastien Ribatto Name: Sebastien Ribatto Title: Managing Director   FIFTH
THIRD BANK, as Lender   By /s/ Dwayne Sharp Name: Dwayne Sharp Title: Vice
President   FARM CREDIT EAST, ACA formerly known as FIRST PIONEER FARM CREDIT,
ACA, as Lender   By /s/ Thomas W. Cosgrove Name: Thomas W. Cosgrove Title: Vice
President


--------------------------------------------------------------------------------